Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 
Status of the Claims

Claim(s) 1-6, 12, and 17-25 are pending.  Claims 12 is withdrawn.  Claims 1-6 and 17-25 are hereby examined on the merits.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1-6 & 17-24 are rejected as being unpatentable over Wendt, D.J., et al , US 8,377,884 (WO 2009/076639- from Applicant’s submitted IDS) in view of Jiang et al, Effect of Sialylated O-Glycans in Pro-Brain Natriuretic Peptide Stability, Clin Chem. 2010 Jun; 56(6): 959–966, Defrees, US 20040137557 (US 7,138,317), Delgado C, Francis GE, Fisher D., “The uses and properties of PEG-linked proteins,” Crit Rev Ther Drug Carrier Syst., 1992;9(3-4):249-304.

The instant invention is drawn to amended claims: pharmaceutical composition formulated for subcutaneous administration comprising a controlled-release CNP agonist comprising a CNP moiety comprising a ring moiety, conjugated to a polymer via a hydrolytically 

Wendt teaches many CNP agonists that have enhanced half-life activity, see Table 4, Example 3 and 9, for example. The sequence of conjugate Iii exemplified on page 190 is also known. The whole of the patent publication is relevant to the compounds of Claim 1 and their dependent claims.  The disease of interest to treat is that of achondroplasia, of Claim 23 and 24. The properties of Claim 1, 2, 6, 17, 21 and 22 logically follow to the pharmaceutical compositions because the structure has been found, the properties must also follow (structure/activity relationship). Pharmaceutical compositions, unit dosage forms, carriers, etc 
	
	Regarding the amendments to a “CNP moiety comprising a ring moiety, conjugated to a polymer via a hydrolytically degradable linker, wherein the polymer is water soluble and conjugated via the linker to the ring moiety or the polymer is water-insoluble,” the CNP “moiety” can be conjugated to carbohydrates, see paragraph (48) of the PG Pub. Note that carbohydrates are cyclic (ring) and the first carbohydrate would also be a “ring moiety” to which the remaining carbohydrates would form the polymer that is water soluble and hydrolytically degradable. The claim is very broad to what the invention is drawn.  Note that SEQ ID NO:SEQ ID NO:24 (CNP-38) is a 38-mer. The Markush of the ‘844 patent (see Claim 1 ) teaches the exact sequence between the two cysteines, thus containing two serine amino acids for glycosylation (ring structures between the two cysteines, or the ring structure composed from the peptide between the disulfides. 
	
Jiang et al teaches glycosylation, O-glycans, in CNP to which would occur in the ring portion of the molecule. There are two serines that meet the criteria for glycosylation sites. These serine amino acids are also within the ring of the peptide di-sulfide structure. 
	
Regarding the ring moiety, Defrees teaches the use of polysaccharides as a water soluble polymer, which can be PEGylated (also a water soluble polymer). Give the comprising 
	
Delgado et al teaches the beneficial uses and properties of PEG-linked proteins and
peptides. Delgado et al et al teaches that the addition of the Peg adds both hydrophobic
(lipophilic) and hydrophilic properties to the PEG conjugated peptide. Delgado et al teaches a
wide range of benefits of PEGylating a protein which are 1) increased plasma half-life, 2)
reduced renal clearance, 3) reduced cellular clearance, 4) reduced proteolysis, 5) reduced
immunoclearance, 6) reduced immunogenicity and antigenicity, and 7) increased solubility,
among 8) other properties of the PEG-protein conjugates. Unrelated PEG-proteins are shown
to have these beneficial properties demonstrating the broad acceptance of the conjugated PEG
to the proteins, and that the PEG is determining the property. Delgado et al further teaches
mono-pegylation, bi- and multiple-PEGylation, N-terminal PEGylation and PEGylation in ranges
from 700 to 70,000 MW on the instant elected species.

It would have been obvious to one of ordinary skill in the art to add carbohydrates as taught by Wendt and Defrees, and the PEGylate for the purpose of extending the half-life of the molecule.  One would have been motivated to so as such a modification is positively recited alongside other commonly known modifications, such as PEGylation, in addition to 

Note that Claims 2, 6, 17, 21, and 22 are claims to results that are the effective outcome of practicing the method of using (intended) of Claim 1.

It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components of dosing in the claimed in the claimed invention because these component are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal and pharmaceutical arts. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the 

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). 

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 5 of the remarks filed 11/30/2020. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. The ring moiety as defined in the specification is that formed in the peptide between the disulfide bond. Further, the ring moiety can also be on an amino acid within that cyclic peptide, and a carbohydrate fits that bill of a cyclic moiety. Applicants have clearly stated that in the third paragraph on page 5 of the remarks, “the present claims specify a soluble polymer, such as PEG, as being conjugated to a ring moiety of defined amino acid sequence.” Defrees does not have to speak to a ring moiety because Wendt is speaking to the instant peptide. Further, Defrees teaches hundreds of peptides to be PEGylated, and one of ordinary skill in the art would easily apply this to any peptide that one would want to increase the half-life of the peptide. One would further apply the teachings of Defrees as the PEGylation is singular and specific, not decorating the molecule with side reactions as the Defrees invention is enzymatic and specific. Thus, the ring-moiety is not something that needs to be taught. Defrees’ teaching is to peptides and proteins, and given that CNP is a peptide, that is all the teaching that is needed to provide motivation to increase the half-life of the molecule via PEGylation. The rejection is maintained. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-6 and 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The courts have stated, for example:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, no that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
	The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the MPEP § 2163.
	
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
	The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP 2163.
The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.
Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
 
The factors considered in the Written Description requirement are:
(1) level of skill and knowledge in the art,
(2) partial structure,
(3) physical and/or chemical properties,
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and
(5) the method of making the claimed invention.

The instant invention is drawn to a pharmaceutical composition formulated for subcutaneous administration comprising a controlled-release CNP agonist comprising a CNP moiety having the amino acid sequence of any of SEP ID NOS: 1-95. wherein disulfide bonded cysteines at positions in the amino acid sequence of the CNP agonist corresponding to 22 and 38 of SEP ID NO:24 enclose a ring moiety, the CNP moiety comprising a ring moiety, conjugated to a polymer via a hydrolytically degradable linker cleavable under physiological conditions in the absence of enzymes with a half-life of up to six months, wherein the polymer is water soluble and conjugated via the linker to the ring moiety or the polymer is water-insoluble, wherein upon subcutaneous administration of said controlled-release CNP agonist a reduction or elimination of one or more side-effects is obtained compared to the subcutaneous administration of the corresponding free CNP agonist in an equivalent dosage.

(1) Level of skill and knowledge in the art: 
The level of skill to practice the art of the instantly claimed invention is high with regard to the various divergent skills necessary to practice the claimed invention which are generally not found in a single individual.

(2) Partial Structure: (3) Physical and/or Chemical Properties: and/or (4) Functional Characteristics:
In the instant case, extended, half-life CNP peptides

(5) Method of making the claimed invention:
Peptides synthesis and other common methodologies for peptides.

As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that Claim 1, and the dependent claims, are a broad generic, with respect to all possible compounds encompassed by the claims.  The possible structural variations are limitless to any class of compound claimed by, or in, functional language, i.e., what it does but not what it is.
It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.  "MPEP § 2163.

Here, though the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond specific compounds disclosed in the examples in the specification that are supposed to support such a large genus.

Peptide
There are a few example sequences, and those examples appear to demonstrate an essential common core structure that provides the intended function, i.e., the linker that is cleavable without enzymatic activity, but can survive degradation up to sic months.  The common core for activity is known, as applied in the 103 above, US 8,377,884. There lacks a description of a linker that possesses the properties of being labile in the absence of enzymes 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")

Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 6 of the remarks filed 11/30/2020. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. Applicants have only complicate the written description issue by adding more functional language. The rejection stands.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-6 and 17-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of copending Application No. 16/066,058, Claim 1-12 & 21-24 of copending Application No. 16/067,057 , and Claim 1-16 of copending Application No. 16/067,095. Although the claims at issue are not identical, they are not patentably distinct from each other because the same subject matter is being claimed, such as that from 16/067,095, which claims the same CNP drugs.
For 16/067095
EPO 16191460.1 09/29/016
EPO 16179288.2 07/13/2016
EPO 16150625.8 01/08/2016

For 16/066,058
EPO 16150631.6 01/08/2016
EPO 16179291.6 07/13/2016
EPO 16191462.7 09/29/2016

For 16/067,057
EPO 16150624.1 01/08/2016
EPO 16179286.6 07/13/2016
EPO 16191458.5 09/29/2016

The instant invention, that of Claim 4 and 25, anticipate the genus of the ‘095, ‘058, and ‘057. Further, the ‘057 patent has been allowed but is not yet published. Once published the statues of the rejection will no longer be provisional. 

Applicant’s Arguments
Applicant’s arguments are found on page(s) 6 of the remarks filed 11/30/2020. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. Applicants have stated that if the instant case is allowable, they are prepared to file a terminal disclaimer. The instant case is not allowable.

Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654